Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00661-CR

                                   Clara SOTO,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR9377
                  Honorable Mary D. Román, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED October 22, 2014.


                                         _________________________________
                                         Catherine Stone, Chief Justice